                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

CAITLIN O’CONNOR,                                        )
                                                         )
          Plaintiff,                                     )   Case No. 3:20-cv-00628
                                                         )
v.                                                       )   Judge Eli J. Richardson
                                                         )
THE LAMPO GROUP, LLC a/k/a                               )   Magistrate Judge Frensley
RAMSEY SOLUTIONS,                                        )   Jury Demand
                                                         )
          Defendant.                                     )



                           MOTION FOR ADMISSION PRO HAC VICE

          Pursuant to Rule 83.01 of the Local Rules for the United States District Court Middle

District of Tennessee, Basyle Tchividjian hereby moves for admission to appear pro hac vice in

the above-captioned action as counsel for third parties who have either been subpoenaed or

requested by the Defendant for depositions, Amy Fritz and Melissa J. Hogan, respectively.

          Pursuant to 29 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct:

     1.       I am a member in good standing of the Middle District of Florida. Attached is a

              Certificate of Good Standing from that court.

     2.       I am not, nor have I ever been, the subject of disciplinary proceedings by any

              disciplinary authority, court or tribunal.

     3.       I have not been found in contempt by any court or tribunal.

     4.       I have not been sanctioned pursuant to 28 U.S.C. § 1927.




                                                     1

     Case 3:20-cv-00628 Document 50 Filed 08/23/21 Page 1 of 3 PageID #: 820
   5.    I have never been censured, suspended, disbarred, or denied admission or readmission

         by any court or tribunal.

   6.    I have not been charged, arrested, or convicted of a criminal offense or offenses.

   7.    I understand that pursuant to Local Rule 83.01(d)(1), if I am not both a member of the

         Tennessee and admitted to the bar of this Court, local counsel must be retained.

         Below is the name, address, phone number, and e-mail address of local counsel

         retained in this matter:

            John Robert Toy II, Esq.
            Parker, Toy & Associates, PLLC
            745 South Church Street
            Suite 240
            Murfreesboro, TN. 37130
            BPR# 031400
            Phone: 615.896.2727
            Email: John@parkertoylaw.com

   8.    I have read and am familiar with Local Rules of Court for the United States District

         Court Middle District of Tennessee.

   9.    By seeking admission to practice before this Court, I acknowledge my responsibility

         for compliance with all rules of this Court and confer disciplinary jurisdiction upon

         this Court for any alleged misconduct arising in the court of the proceeding.



DATED: August 20, 2021.

                                                          /s/ Basyle Tchividjian
                                                          Basyle J. Tchividjian, Esquire
                                                          FL Bar #: 0985007
                                                          Boz Law, PA
                                                          120 South Woodland Blvd, Suite 209
                                                          DeLand, FL 32720
                                                          Phone: 386-356-2104
                                                          Email: boz@bozlawpa.com


                                               2

   Case 3:20-cv-00628 Document 50 Filed 08/23/21 Page 2 of 3 PageID #: 821
                                CERTIFICATE OF SERVICE

       I, Basyle Tchividjian, hereby certify that a true and exact copy of the foregoing document
was sent via email and UPS, postage prepaid, to the following counsels of record:

Leslie Sanders
Daniel Crowell
WEBB SANDERS PLLC
611 Commerce Street
Suite 3102
Nashville, TN 37203
lsanders@webbsanderslaw.com
dcrowell@webbsanderslaw.com
Attorneys for Defendant

Heather Moore Collins
Anne Bennett Hunter
Ashley Shoemaker Walter
COLLINS & HUNTER PLLC
7000 Executive Center Drive, Suite 320
Brentwood, TN 37027
heather@collinshunter.com
anne@collinshunter.com
ashley@collinshunter.com
Attorneys for Plaintiff



this the 20th day of August, 2021.




                                            /s/ Basyle Tchvidjian
                                            Basyle J. Tchividjian, pro hac vice pending




                                                3

    Case 3:20-cv-00628 Document 50 Filed 08/23/21 Page 3 of 3 PageID #: 822
